[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                              No. 09-10182                 Sept. 16, 2009
                         Non-Argument Calendar           THOMAS K. KAHN
                       ________________________               CLERK
                D. C. Docket No. 07-00136-CR-FTM-29DNF

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

GEOVANNI NAVARRETE,
a.k.a. Giovanni Navarrete,
                                                    Defendant-Appellant.

                          _______________________

                              No. 09-10188
                          Non-Argument Calendar
                        _______________________
                D. C. Docket No. 07-00136-CR-FTM-29DNF

UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,

                                  versus


CESAR NAVARRETE,
a.k.a. Cesar Navarrete,
a.k.a. Abraham Mendoza,

                                                    Defendant-Appellant.
                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                         _________________________

                               (September 16, 2009)

Before TJOFLAT, EDMONDSON and HILL, Circuit Judges.

PER CURIAM:

      Ryan Thomas Truskoski, appointed counsel for Geovanni Navarrete in Case

No. 09-10182, has filed a motion to withdraw on appeal supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit with respect to

Case No. 09-10182, counsel’s motion to withdraw is GRANTED, and Geovanni

Navarrete’s convictions and sentences are AFFIRMED.

      John L. Badalamenti, appointed counsel for Cesar Navarrete in Case No. 09-

10188, has filed a motion to withdraw on appeal supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent



                                          2
examination of the entire record reveals no arguable issues of merit with respect to

Case No. 09-10188, counsel’s motion to withdraw is GRANTED, and Cesar

Navarrete’s convictions and sentences are AFFIRMED.




                                          3